Case 8:13-cv-01592-AEP Document 258-8 Filed 11/15/19 Page 1 of 2 PageID 8291




                EXHIBIT 2D
Case 8:13-cv-01592-AEP Document 258-8 Filed 11/15/19 Page 2 of 2 PageID 8292




                TTA v BUCCANEERS SUFFICIENCY OF FUND ANALYSIS
Review of the faxing data reveals that the number of unique fax numbers receiving,
respectively, one, two, three, four or five faxes is as follows:

1 fax         24,751

2 faxes       39,314

3 faxes       35,559

4 faxes       23,872

5 faxes       7,514

Total         131,010

The claim amount available based on the number of faxes per fax number, assuming a 100
per cent claims rate, is as follows:

1 fax         $350                                x 24,751      $ 8,662,850

2 faxes       $350 + 100 = 450                    x 39,314      $17,691,300

3 faxes       $350 + 100 + 75 = $525              x 35,559      $18,668,475

4 faxes       $350 + 100 + 75 + 20 = $545         x 23,872      $13,010,240

5 faxes       $350 + 100 + 75 + 20 + 20 = $565    x 7,514       $ 4,245,410

Total                                                           $62,278,275

After deducting attorneys fees ($4.875 million), estimated expenses (approximately $50,000)
and incentives ($23,000), $14,555,200 will remain in the $19.5 million settlement fund.

Therefore, the payout to class members at a 5 per cent claims rate is approximately $3.414
million ($62,278,275 x .05).

The $14,555,200 available in the fund after attorneys fees, estimated expenses and incentives
are paid would be sufficient to sustain a claims rate as high as 23.4 ($62,278,275 x .23.4 =
14,555,200).
